224 S.W.3d 719 (2006)
JNY, L.P. and JNY II, L.P., Appellants,
v.
RABA-KISTNER CONSULTANTS, INC., Appellee.
No. 08-06-00029-CV.
Court of Appeals of Texas, El Paso.
April 20, 2006.
Randy Lee, Midland, for Appellants.
Todd C. Collins, Houston, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to dismiss the appeal filed on March 29, 2006 by Appellants JNY, L.P. and JNY II, L.P. and Appellee Raba-Kistner Consultants, Inc. See TEX.R.APP.P. 42.1(a)(2). The parties represent to the Court that they have agreed to dismiss this appeal and ask that the dismissal be without prejudice. *720 The parties have complied with the requirements of Rule 42.1(a)(2).
We have considered this cause on the motion and conclude that the motion should be granted. Therefore, we GRANT the joint motion to dismiss and DISMISS this appeal without prejudice to either parties right to later pursue an appeal upon entry of a final judgment.